721 N.W.2d 586 (2006)
Rick PETERSEN, Plaintiff-Appellee,
v.
MAGNA CORPORATION and Midwest Employers Casualty Company, Koleaseco and Citizens Insurance Company, BCN Transportation Services, Defendants-Appellants. and
Koleaseco and The Accident Fund Company, Magna Corporation and TIG Insurance Company, BCN Transportation Services and TIG Insurance Company, Serta Restokraft Mattress Company and Harleysville Lake States Insurance Company, Defendants-Appellees.
Docket No. 131247. COA No. 266177.
Supreme Court of Michigan.
September 27, 2006.
On order of the Court, the application for leave to appeal the April 11, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted, limited to the issues regarding insurance coverage and division of liability for payment of the worker's compensation benefits awarded to plaintiff, and the issue of awarding attorney fees on unpaid medical expenses. In all other respects, leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
We do not retain jurisdiction.
CORRIGAN, J., concurs and states as follows:
I concur in the order of remand, but I continue to adhere to the views that I expressed in my concurring statement in Donoho v. Wal-Mart Stores, Inc., 474 Mich. 1057, 708 N.W.2d 444 (2006).